United States Court of Appeals
                        FOR THE EIGHTH CIRCUIT
                                ___________

                                No. 04-2160
                                ___________

Anthony P. Lane,                        *
                                        *
             Appellant,                 *
                                        *
       v.                               * Appeal from the United States
                                        * District Court for the
State of Arkansas; City of Hot Springs, * Western District of Arkansas.
Arkansas; Hot Springs Police            *
Department; Garland County Sheriff’s * [UNPUBLISHED]
Office; Fountain Motel, at 1622         *
Central Avenue, Hot Springs, AR         *
71901; Garland County Detention         *
Center,                                 *
                                        *
             Appellees.                 *
                                  ___________

                           Submitted: December 7, 2004
                              Filed: December 10, 2004
                               ___________

Before MORRIS SHEPPARD ARNOLD, MURPHY, and SMITH, Circuit Judges.
                         ___________

PER CURIAM.
       Anthony Lane appeals the district court’s1 preservice dismissal of his 42 U.S.C.
§ 1983 action and moves to proceed in forma pauperis (IFP) on appeal. We grant
Lane leave to proceed IFP, and after careful de novo review, see Moore v. Sims, 200
F.3d 1170, 1171 (8th Cir. 2000) (per curiam) (standard of review), we conclude
dismissal was proper for the reasons stated by the district court. Accordingly, we
affirm. See 8th Cir. R. 47B. Because there is no indication that Lane was
incarcerated at the time of bringing this action, however, the dismissal does not
constitute a “strike” under 28 U.S.C. § 1915(g), and we modify the judgment
accordingly. See 28 U.S.C. § 2106. We also deny Lane’s pending motions.
                       ______________________________




      1
       The Honorable Robert T. Dawson, United States District Judge for the
Western District of Arkansas, adopting the report and recommendations of the
Honorable Bobby E. Shepherd, United States Magistrate Judge for the Western
District of Arkansas.

                                         -2-